Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


Information Disclosure Statement



1.	The references disclosed within the information disclosure statement (IDS) submitted on May 11, 2020, and July 14, 2020, have been considered and initialed by the Examiner.

Claim Rejections – 35 USC § 102(a)(1)

2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claims 7-9 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carletti et al (U.S. 5,500,285). 
	Carletti discloses phosphino oxide groups (column 1, lines 5-6) having preferred compounds with general formula (I)  are those in which X and X1 represent a hydrogen 


    PNG
    media_image1.png
    126
    252
    media_image1.png
    Greyscale
, as in claims 7-9 and 15.


Claim Objections

4.	Claims 10, 12, 17, 22-26, 29, 31-38, 40,43-44 and 50 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The closest prior art does not teach or suggest the recited compound further including where each R4 and R5 is independently selected from the group consisting of C1-C4 alkyl, C1-C4 alkoxy, phenyl, phenyloxy…and 1 is 0 or 1.  The closest prior art does not teach or suggest the recited method of preparing the compound further including where a phosphorus containing compound reacts with an olefin compound of the formula:


	
    PNG
    media_image2.png
    193
    705
    media_image2.png
    Greyscale
.  The closest prior art does not teach or suggest the recited curable composition further including at least one epoxy resin and at least one compound according to claim 7.

The prior art does not teach motivation or suggestion for modification to make the invention as instantly claimed.


Conclusion

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lawrence Ferguson whose telephone number is 571-272-1522.  The examiner can normally be reached on Monday through Friday 9:00 AM – 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Frank Vineis, can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/LAWRENCE D FERGUSON/Examiner, Art Unit 1781